September 19, 2013 Mr. John Grzeskiewicz Securities and Exchange Commission Division of Investment Management Washington, DC 20549 RE: The American Independence Funds Trust SEC File Numbers: 811-21757; 333-124214 Responses to additional comments on the 485A filing submission number 0001324443-13-000067 Dear Mr. Grzeskiewicz: This letter is in response to the comments you provided on August 12, 2013, to the 485A filing submitted on June 28, 2013, with respect to the American Independence Risk-Managed Allocation Fund, a series of the American Independence Funds Trust (the “Fund”). Below, please find the response to each comment provided. Included with this correspondence letter is a copy of a red-lined version of the prospectus for your review. A.
